


Exhibit 10.1
Illinois Tool Works Inc.
2015 Long-Term Incentive Plan
Effective Date: May 8, 2015





--------------------------------------------------------------------------------




Contents


Article 1. Establishment, Purpose, and Duration    1
Article 2. Definitions1
Article 3. Administration7
Article 4. Shares Subject to this Plan and Maximum Awards8
Article 5. Eligibility and Participation10
Article 6. Stock Options10
Article 7. Stock Appreciation Rights11
Article 8. Shares, Restricted Stock and Restricted Stock Units12
Article 9. Performance Shares, Performance Share Units and Performance Units13
Article 10. Cash-Based Awards and Other Stock-Based Awards14
Article 11. Nonemployee Director Awards14
Article 12. Performance Measures15
Article 13. Transferability of Awards17
Article 14. Substitution Awards18
Article 15. Dividend Equivalents18
Article 16. Beneficiary Designation18
Article 17. Rights of Participants18
Article 18. Change in Control19
Article 19. Amendment, Modification, Suspension, and Termination21
Article 20. Withholding21
Article 21. Successors22
Article 22. General Provisions22









        

--------------------------------------------------------------------------------




Article 1. Establishment, Purpose, and Duration
1.1    Establishment. Illinois Tool Works Inc., a Delaware corporation, hereby
establishes an incentive compensation plan to be known as the Illinois Tool
Works Inc. 2015 Long-Term Incentive Plan (hereinafter referred to as the
“Plan”), as set forth in this document.
This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Shares, Restricted Stock, Restricted Stock
Units, Deferred Stock Units, Performance Shares, Performance Share Units,
Performance Units, Cash-Based Awards, and Other Stock-Based Awards.
This Plan shall become effective upon shareholder approval (the “Effective
Date”), and shall remain in effect as provided in Section 1.3 (Establishment,
Purpose, and Duration/Duration of this Plan) hereof.
1.2    Purpose of this Plan. The purpose of this Plan is to provide a means
whereby Employees and Directors of the Company develop a sense of proprietorship
and personal involvement in the development and financial success of the
Company, and to encourage them to devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract able individuals to become Employees or serve as
Directors of the Company and to provide a means whereby those individuals, whose
responsibilities are important to the successful administration and management
of the Company, can acquire and maintain stock ownership, thereby strengthening
their concern for the welfare of the Company.
1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the earlier of (a)
adoption of this Plan by the Board, or (b) the Effective Date.
1.4    Grants Under Prior Plan Not Permitted after Effective Date. After the
Effective Date, no grants will be made under the Prior Plan.
Article 2. Definitions
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
2.1
“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company), that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

2.2
“Alternative Award” has the meaning set forth in Section 18.2 (Change in
Control/Alternative Awards).

2.3
“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.2 (Shares Subject to this Plan and Maximum Awards/Annual Award
Limits).

2.4
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Shares, Restricted
Stock, Restricted Stock Units, Deferred Stock




1    

--------------------------------------------------------------------------------




Units, Performance Shares, Performance Share Units, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.
2.5
“Award Agreement” means either (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.

2.6
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.7
“Board” or “Board of Directors” means the Board of Directors of the Company.

2.8
“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10 (Cash-Based Awards and Other Stock-Based Awards).

“Cause” shall have the meaning set forth in this paragraph. Unless otherwise
specified in an Award Agreement or in an applicable employment agreement between
the Company and a Participant, with respect to any Participant, as determined by
the Committee, a Participant’s employment shall be deemed to have been
terminated for Cause if, without the written consent of the Company or a
Subsidiary, the Participant (i) participates in dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or a Subsidiary, (ii) commits any unlawful or
criminal activity of a serious nature, (iii) commits any intentional and
deliberate breach of a duty or duties that, individually or in the aggregate,
are material in relation to the Participant’s overall duties or (iv) materially
breaches any confidentiality or noncompete agreement entered into with the
Company or a Subsidiary. The Company shall have the burden of proving that Cause
exists.
2.9
“Change in Control” means any of the following events:

(a)
The acquisition by any Person of Beneficial Ownership of thirty percent (30%) or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, including without limitation, a public offering of
securities, (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Subsidiaries, or (iii) any
acquisition by any corporation pursuant to a transaction which complies with
subparagraphs (i), (ii), and (iii) of subsection (c) below;

(b)    Individuals who constitute the Board as of the close of the most recent
annual meeting of the Company’s stockholders (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
individual becoming a Director subsequent to the most recent annual meeting
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board shall be considered as though such individual were a member



2    

--------------------------------------------------------------------------------




of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the Directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Board;
(c)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination: (i) all or substantially all of the
individuals and entities who were the Beneficial Owners of Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (the “Successor
Entity”) in substantially the same proportions as their ownership immediately
prior to such Business Combination of the Outstanding Company Voting Securities;
and (ii) no Person (excluding any Successor Entity or any employee benefit plan,
or related trust, of the Company or such Successor Entity) beneficially owns,
directly or indirectly, twenty percent (20%) or more of the combined voting
power of the then outstanding voting securities of the Successor Entity, except
to the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
Successor Entity were members of the Incumbent Board (including individuals
deemed to be members of the Incumbent Board by reason of the proviso to
paragraph (b) above) at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
(d)    Consummation of the sale to any person or entity, other than a wholly
owned subsidiary, of Company assets having a total gross fair market value of at
least forty percent (40%) of the total gross fair market value for all Company
assets; or
(e)    Consummation of a complete liquidation and/or dissolution of the Company.
A “Change in Control” shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator, or determination by a
regulatory agency that the Company is insolvent, nor from any transaction
initiated by the Company in regard to converting from a publicly traded company
to a privately held company.
2.10
“Change in Control Price” means the price per share on a fully-diluted basis
offered in conjunction with any transaction resulting in a Change in Control, as
determined in good faith by the Committee as constituted before the Change in
Control, if any part of the offered price is payable other than in cash.

2.11
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.12
“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall




3    

--------------------------------------------------------------------------------




be appointed from time to time by and shall serve at the discretion of the
Board. The Board may take any action under the Plan as though it were the
Committee.
2.13
“Company” means Illinois Tool Works Inc., a Delaware corporation, and any
successor thereto as provided in Article 22 (Successors) herein.

2.14
“Covered Employee” means any salaried Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m).

“Deferred Stock Unit” means a Participant’s contractual right to receive a
stated number of Shares as described in Article 11 (Nonemployee Director
Awards).
2.15
“Director” means any individual who is a member of the Board of Directors of the
Company.

2.16
“Disability” shall have the meaning set forth in the Illinois Tool Works Inc.
Long-Term Disability Plan.

2.17
“Dividend-Equivalent” means the right to receive an amount, calculated with
respect to a Full Value Award, which is determined by multiplying the number of
Shares subject to the applicable Award by the per-Share cash dividend, or the
per-Share Fair Market Value (as determined by the Committee) of any dividend in
consideration other than cash, paid by the Company on Shares.

2.18
“Effective Date” has the meaning set forth in Section 1.1 (Establishment,
Purpose, and Duration/Establishment).

2.19
“Eligible Individual” means an individual who is an Employee or Director.

2.20
“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof. An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, Affiliate, and/or Subsidiary as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, Affiliate, and/or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company, Affiliate, and/or Subsidiary during such period.

2.21
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, Fair
Market Value shall be deemed to be equal to the reported closing price of a
Share on the Grant Date. In the event Shares are not publicly traded at the time
a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate.
“Full Value Award” means an Award other than an ISO, NQSO, or SAR, which is
settled by the issuance of Shares.



4    

--------------------------------------------------------------------------------




“Good Reason” means any of the following which occur without the express written
consent of the Participant: (i) any material reduction in overall
responsibilities, level of authority, or level of reporting (for Vice Presidents
and above); (ii) any material reduction in base salary other than a reduction
which is applied to all similarly situated Participants in similar dollar amount
or percentage; or (iii) the Company’s or Subsidiary’s requiring the Participant
to perform services at any office or location that is in excess of 50 miles from
the principal location of the Participant’s work during the 90-day period
immediately preceding the Change in Control, except for travel reasonably
required in the performance of the Participant’s responsibilities. Before a
termination by the Participant will constitute termination for Good Reason, the
Participant must give notice of his or her termination of employment within 90
calendar days of the occurrence of the event that constitutes Good Reason.
Failure to provide such notice within such 90-day period shall be conclusive
proof that the Participant shall not have Good Reason to terminate employment.
For purposes of this paragraph, Good Reason shall exist only if the Company or
Subsidiary fails to remedy the event or events constituting Good Reason within
30 calendar days after receipt of the notice of termination of employment from
the Participant.
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.
“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7 (Stock Appreciation Rights), used to determine whether
there is any payment due upon exercise of the SAR.
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 (Stock Options) to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422, or any successor provision.
“Insider” shall mean an individual who is, on the relevant date, an officer, or
Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.
“Involuntary Termination of Employment” means the termination of a Participant’s
employment other than: (i) by the Company, a Subsidiary or Affiliate for Cause,
death, or Disability, or (ii) by the Participant for Good Reason.
“New Employer” means a Participant’s employer, or the parent or a subsidiary of
such employer, immediately following a Change in Control.
“Nonemployee Director” means a Director who is not an Employee.
“Nonemployee Director Award” means any NQSO, SAR, or Full Value Award granted,
whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.



5    

--------------------------------------------------------------------------------




“Operating Cash Flow” means cash flow from operating activities as defined in
Accounting Standards Codification 230, Statement of Cash Flows.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 (Stock Options).
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10
(Cash-Based Awards and Other Stock-Based Awards).
“Participant” means any Eligible Individual as set forth in Article 5
(Eligibility and Participation) to whom an Award is granted.
“Performance Award” means an Award of Performance Shares, Performance Share
Units or Performance Units.
“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
“Performance Measures” means measures as described in Article 14 (Performance
Measures) on which the performance goals are based and which are approved by the
Company’s shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.
“Performance Share” means a Share granted to a Participant pursuant to Article 9
(Performance Shares, Performance Share Units and Performance Units), that is
forfeitable by the Participant until the attainment of specified performance
goals, or until otherwise determined by the Committee or in accordance with the
Plan.
“Performance Share Unit” means a unit representing a Share granted to a
Participant pursuant to Article 9 (Performance Shares, Performance Share Units
and Performance Units) that is forfeitable by the Participant until the
attainment of specified performance goals, or until otherwise determined by the
Committee or in accordance with the Plan.
“Performance Unit” means a Participant’s right to receive a cash-denominated
award, payable in cash or Shares, granted to a Participant pursuant to Article 9
(Performance Shares, Performance Share Units and Performance Units) that is
forfeitable by the Participant until the attainment of specified performance
goals, or until otherwise determined by the Committee or in accordance with the
Plan.



6    

--------------------------------------------------------------------------------




“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Plan” has the meaning set forth in Section 1.1 (Establishment, Purpose and
Duration/Establishment).
“Plan Year” means the calendar year.
“Prior Plan” means the Illinois Tool Works Inc. 2011 Long-Term Incentive Plan.
“Restricted Stock” means a Share granted to a Participant pursuant to Article 8
(Shares, Restricted Stock and Restricted Stock Units).
“Restricted Stock Unit” means a unit representing a Share granted to a
Participant pursuant to Article 8 (Shares, Restricted Stock and Restricted Stock
Units).
“Restriction Period” means the period when Restricted Stock, Restricted Stock
Units, and/or Other Stock-Based Awards are subject to a substantial risk of
forfeiture (based on the passage of time, the achievement of performance goals,
or upon the occurrence of other events as determined by the Committee, in its
discretion).
“Retirement” shall be reached when a Participant’s employment terminates from
the Company, its Affiliates, and Subsidiaries, and at the time of such
termination: (i) the sum of such Participant’s age and years of service as an
employee of the Company, its Affiliates and/or any Subsidiary equals or exceeds
70 years, and (ii) the Participant has at least attained the age of 55 and has 5
or more years of service.
“Share” means a share of common stock of the Company, par value $.01 per share.
“Share Authorization” has the meaning set forth in Section 4.1(a) (Shares
Subject to this Plan and Maximum Awards/Share Authorization).
“Share Award” means an Award of Shares pursuant to Section 8.1 (Shares,
Restricted Stock and Restricted Stock Units/ Grant of Shares, Restricted Stock
or Restricted Stock Units).
“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 (Stock Appreciation Rights) herein.
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.
Article 3. Administration
3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 (Administration) and the other provisions of this
Plan. The Committee may employ attorneys, consultants, accountants, agents, and
other individuals, any of whom may be an Employee, and the Committee, the
Company, and its officers and Directors shall be entitled to rely upon the
advice, opinions, or valuations of any such



7    

--------------------------------------------------------------------------------




individuals. All actions taken and all interpretations and determinations made
by the Committee shall be final and binding upon the Participants, the Company,
and all other interested individuals.
3.2    Authority of the Committee. The Committee shall have the authority to
interpret the terms and the intent of this Plan and any Award Agreement or other
agreement or document ancillary to or in connection with this Plan, to determine
eligibility for Awards and to adopt such rules, regulations, forms, instruments,
and guidelines for administering this Plan as the Committee may deem necessary
or proper. Such authority shall include, but not be limited to, (i) selecting
Award recipients, (ii) establishing all Award terms and conditions, including
the terms and conditions set forth in Award Agreements and any ancillary
document or materials, (iii) granting Awards as an alternative to or as the form
of payment for grants or rights earned or due under compensation plans or
arrangements of the Company, (iv) construing any ambiguous provision of the Plan
or any Award Agreement, (v) establishing and certifying satisfaction of
performance goals for purposes of satisfying the requirements of Code Section
162(m), (vi) subject to Article 19 (Amendment, Modification, Suspension, and
Termination), adopting modifications and amendments to this Plan or any Award
Agreement, including without limitation, any that are necessary to comply with
the laws of the countries and other jurisdictions in which the Company, its
Affiliates, and/or its Subsidiaries operate, and, (vii) making any other
determination and taking any other action that it deems necessary or desirable
for the administration or operation of the Plan and/or any Award Agreement.
3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries and Affiliates
or to one or more agents or advisors such administrative duties or powers as it
may deem advisable, and the Committee or any individuals to whom it has
delegated duties or powers as aforesaid may employ one or more individuals to
render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. To the extent permitted under applicable
Delaware corporate law, the Committee may authorize one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; and (b) determine
the size of any such Awards; provided, however, (i) the Committee shall not
delegate such responsibilities to any such officer for Awards granted to a
Nonemployee Director or an Employee who is considered an Insider; and (ii) the
authorization sets forth the total number of Shares and/or Awards such
officer(s) may grant.
Article 4. Shares Subject to this Plan and Maximum Awards
4.1    Number of Shares Available for Awards.
(a)    Share Authorization. Subject to adjustment as provided in Section 4.3
(Shares Subject to this Plan and Maximum Awards/Adjustments in Authorized
Shares) herein, the maximum number of Shares available for issuance to
Participants under this Plan (the “Share Authorization”) shall be ten million
(10,000,000) Shares. The Shares may come from treasury Shares, authorized but
unissued Shares, or previously issued Shares that the Company reacquires,
including Shares it purchases on the open market. If any Award expires, is
canceled, or terminates for any other reason, the Shares available under that
Award will again be available for the granting of new Awards. Any Shares (i)
surrendered for the payment of the Option Price for Options; (ii) surrendered
for withholding taxes in connection with any Award, (iii) surrendered for the
payment of any purchase price of Restricted Stock, RSUs or Other Stock-Based
Awards; or (iv) associated with SARs or Other Stock-Based Awards that are
settled in cash rather than Shares will again be available for issuance under
the Plan. Shares issued or subject to new Awards to convert, replace or adjust
outstanding options or other equity compensation awards in connection with a
merger or acquisition, as described in Article 14



8    

--------------------------------------------------------------------------------




(Substitution Awards) that are permitted by NYSE Listed Company Manual Section
303A.08 or any successor provision, shall not reduce the number of Shares
available for issuance under the Plan.
(b)    Limits on ISOs. The maximum number of Shares of the Share Authorization
that may be issued pursuant to ISOs under this Plan shall be ten million
(10,000,000).
(c)    Minimum Vesting Requirements for Awards.
Except with respect to a maximum of five percent (5%) of the Share
Authorization, no Award may vest sooner than twelve (12) months from the Grant
Date. Notwithstanding the foregoing, the Committee may permit acceleration of
vesting of any Award in the event of the Participant’s death, Disability,
Retirement, or a Change in Control. The foregoing twelve-month minimum vesting
period shall not apply to any Award granted solely in exchange for foregone cash
compensation or to any Awards granted pursuant to Article 14 (Substitution
Awards) that do not reduce the vesting period of the award being replaced.
4.2    Annual Award Limits. The following limits (each an “Annual Award Limit”
and, collectively, “Annual Award Limits”), as adjusted pursuant to Sections 4.3
(Shares Subject to this Plan and Maximum Awards/Adjustments in Authorized
Shares) and/or 19.2 (Amendment, Modification, Suspension, and
Termination/Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events), shall apply to grants of Awards under this Plan:
(a)
Options and SARs: The maximum aggregate number of Shares subject to Options or
SARs granted in any one Plan Year to any one Participant shall be 3,000,000.

(b)
Shares, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Share Units and Other Stock-Based Awards: The maximum aggregate
grant with respect to Awards of Shares, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Share Units or Other Stock-Based Awards
in any one Plan Year to any one Participant shall be 1,500,000, provided that
Awards pursuant to Article 11 (Nonemployee Director Awards) shall not be subject
to this limitation.

(c)
Performance Units and Cash-Based Awards: The maximum aggregate Award of
Performance Units or Cash-Based Awards (measured by the maximum Award
opportunity) that a Participant may be granted in any one Plan Year shall be $15
million.

4.3    Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, special cash dividend, stock split, reverse stock split, split
up, spin-off, or other distribution of stock or property of the Company,
combination of Shares, exchange of Shares, dividend in kind, or other like
change in capital structure, number of outstanding Shares or distribution (other
than normal cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall substitute or adjust,
as applicable, the number and kind of Shares that may be issued under this Plan
or under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards. The Committee, in its sole discretion, may also make
appropriate adjustments in the terms of any Awards under this Plan to reflect
such changes or distributions, including



9    

--------------------------------------------------------------------------------




modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be at the discretion of the Committee and shall be conclusive and
binding on Participants under this Plan.
Subject to the provisions of Article 19 (Amendment, Modification, Suspension,
and Termination) and notwithstanding anything else herein to the contrary,
without affecting the number of Shares reserved or available hereunder, the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate
(including, but not limited to, a conversion of equity awards into Awards under
this Plan), subject to compliance with the rules under Code Sections 409A, 422,
and 424, as and where applicable.
Article 5. Eligibility and Participation
5.1    Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors.
5.2    Participation. Subject to the provisions of this Plan, the Committee may,
from time to time, select from the Eligible Individuals, those individuals to
whom Awards shall be granted.
Article 6. Stock Options
6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Eligible Individuals in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion; provided that ISOs may be granted only to
Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424).
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or a NQSO.
6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares as determined
on the Grant Date.
6.4    Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant, except as provided in Section 6.8 (Stock Options/Blackout
Periods) below.
6.5    Exercise of Options. Options granted under this Article 6 (Stock
Options) shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance approve, which terms and
restrictions need not be the same for each grant or for each Participant.
Options granted under this Article 6 (Stock Options) shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee (setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares), or by complying with any
alternative exercise procedure(s) the Committee may authorize.



10    

--------------------------------------------------------------------------------




6.6    Payment. A condition of the issuance of the Shares as to which an Option
shall be exercised shall be the payment of the Option Price. The Option Price of
any Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that except as otherwise determined
by the Committee, the Shares that are tendered must have been held by the
Participant for at least six (6) months (or such other period, if any, as the
Committee may permit) prior to their tender to satisfy the Option Price if
acquired under this Plan or any other compensation plan maintained by the
Company or have been purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b), and/or (c) ; or
(e) any other method approved or accepted by the Committee in its sole
discretion.
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant the number of Shares to which the Participant is entitled in
book entry form or such other method as approved by the Committee.
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
6.7    Restrictions on Share Transferability. Except as provided in Article 13
(Transferability of Awards), no Award may be assigned, transferred or subjected
to any encumbrance, pledge or charge of any nature. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 (Stock Options) as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, or
under any blue sky or state securities laws applicable to such Shares.
6.8    Blackout Periods. In the event that during the ten-day period before the
expiration of any Option based on the termination of a Participant’s service, a
blackout period is imposed by the Company, by applicable law, or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the period for exercising the Options shall be extended until ten (10)
days beyond the end of such blackout period but not beyond the expiration of the
original Option term. In the event that on the last business day of the term of
an Option (other than an Incentive Stock Option) the exercise of the Option is
prohibited by applicable law, the term of the Option shall be extended for a
period of thirty (30) days following the end of the legal prohibition; provided,
however, that during such extended exercise period the Option may only be
exercised to the extent the Option was exercisable in accordance with its terms
immediately prior to such scheduled expiration date.
6.9    Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
Article 7. Stock Appreciation Rights


7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to Eligible Participants at any time and from time to time as shall
be determined by the Committee.





11    

--------------------------------------------------------------------------------




Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement; provided, however, the Grant
Price on the Grant Date must be at least equal to one hundred percent (100%) of
the FMV of the Shares as determined on the Grant Date.
7.2    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
7.3    Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
7.4    Exercise of SARs. SARs may be exercised upon such terms and conditions
the Committee, in its sole discretion, imposes. All SARs will be exercised
automatically on the last trading day prior to the expiration date of the SAR
or, in the case of SARs granted in tandem with Options, any related Option, so
long as the Fair Market Value of a Share on that date exceeds the Grant Price of
the SAR or the Option Price of any related Option, as applicable.
7.5    Settlement of SARs. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
7.6    Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of an SAR for a specified period of time.
Article 8. Shares, Restricted Stock and Restricted Stock Units
8.1    Grant of Shares, Restricted Stock or Restricted Stock Units. Subject to
the terms and provisions of this Plan, the Committee, at any time and from time
to time, may grant Shares, Shares of Restricted Stock and/or Restricted Stock
Units to Eligible Individuals in such amounts as the Committee shall determine.
Share Awards may be granted to Eligible Individuals on terms and conditions
established by the Committee. The recipient of Shares pursuant to a Share Award
shall be a stockholder of the Company with respect thereto, fully entitled to
receive dividends, vote and exercise all other rights of a stockholder except to
the extent otherwise provided in the Share Award. Eligible Individuals who are
Company officers may elect to convert up to 50% of their bonuses into Shares to
be issued to them pursuant to this Section 8.1. The number of Shares to be
issued to such Eligible Individual who



12    

--------------------------------------------------------------------------------




so elects is determined by dividing the dollar amount of the bonus or fee
subject to the election by the Fair Market Value of the Shares on the date the
bonus or fee otherwise would have been paid in cash to the Eligible Individual.
8.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine. Unless the Committee
determines otherwise in its sole discretion (either in the agreement evidencing
the Restricted Stock Award at the time of grant or at any time after the grant
of the Restricted Stock Award), any dividends or distributions paid with respect
to Shares subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the shares to which such dividends or
distributions relate. The Committee will determine in its sole discretion
whether any interest will be paid on such restricted dividends or distributions.
In its discretion, the Committee may provide in any Award Agreement evidencing a
Restricted Stock Award for the distributions waiver by the Participant of any
right to receive dividends and with respect to Shares subject to the unvested
portion of the Restricted Stock Award.
8.3    Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
Except as otherwise provided in this Article 8 (Shares, Restricted Stock and
Restricted Stock Units), Shares of Restricted Stock covered by each Restricted
Stock Award shall become freely transferable by the Participant after all
conditions and restrictions applicable to such Shares have been satisfied or
lapse (including satisfaction of any applicable tax withholding obligations),
and Restricted Stock Units shall be paid in cash, Shares, or a combination of
cash and Shares as the Committee, in its sole discretion shall determine.
8.4    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3 (Shares, Restricted Stock and Restricted Stock
Units/Other Restrictions), each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Illinois Tool Works Inc. 2015
Long-Term Incentive Plan, and in the associated Award Agreement. A copy of the
Plan and such Award Agreement may be obtained from Illinois Tool Works Inc.”
8.5    Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, Participants shall have no voting rights
with respect to any Award granted hereunder unless and until Shares are issued
pursuant to such Awards.



13    

--------------------------------------------------------------------------------




8.6    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code Section
83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company and with the Internal Revenue
Service.
Article 9. Performance Shares, Performance Share Units and Performance Units


9.1    Grant of Performance Shares, Performance Share Units and Performance
Units. Subject to the terms and provisions of this Plan, the Committee, at any
time and from time to time, may grant Performance Shares, Performance Share
Units and/or Performance Units to Eligible Individuals in such amounts and upon
such terms as the Committee shall determine.
9.2    Award Agreement. Each grant of Performance Shares, Performance Share
Units and/or Performance Units (all such performance-based Awards being herein
referred to as “Performance Awards”) shall be evidenced by an Award Agreement
that shall specify the requirements necessary for vesting and such other
provisions as the Committee shall determine. The Committee shall set performance
goals in its discretion in accordance with one or more of the objective criteria
described in Article 12 (Performance Measures), the attainment of which will
determine the amount of vesting or payment of the Performance Award. Each such
Award Agreement will indicate whether the applicable Award is intended to be
Performance-Based Compensation. Unless the Committee determines otherwise in its
sole discretion (either in the applicable Award Agreement at the time of grant
or at any time after the grant of such Award), any dividends or distributions
paid with respect to Shares subject to the unvested portion of a Performance
Share Award or Performance Share Unit Award will be subject to the same
restrictions as the Shares to which such dividends or distributions relate.
9.3    Payment of Performance Shares, Performance Share Units, and Performance
Units. After the end of a Performance Period, the Committee shall certify in
writing the extent to which performance goals have been met and shall compute
the payout to be received by each Participant. The Committee in its discretion
may reduce the amount payable to any Covered Employee with respect to
Performance Awards, except as otherwise provided in the Award Agreement, but may
not adjust such amounts upward. The Committee may also provide for pro rata
payment of Performance Awards to a Participant upon Retirement, Disability or
other termination of employment.
Article 10. Cash-Based Awards and Other Stock-Based Awards
10.1    Grant of Cash-Based Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Eligible Individuals in such amounts and upon such terms as the
Committee may determine.
10.2    Other Stock-Based Awards. The Committee may grant to Eligible
Individuals other types of equity-based or equity-related Awards not otherwise
described by the terms of this Plan (including the grant or offer for sale of
unrestricted Shares) in such amounts and subject to such terms and conditions,
as the Committee shall determine. Such Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.
10.3    Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may



14    

--------------------------------------------------------------------------------




establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.
10.4    Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or Shares as the
Committee determines.
Article 11. Nonemployee Director Awards


Nonemployee Directors may only be granted Awards under the Plan in accordance
with this Article 11 (Nonemployee Director Awards) and such Awards shall not be
subject to management’s discretion. From time to time, the Board shall set the
amount(s) and type(s) of equity awards that shall be granted to all Nonemployee
Directors on a periodic, nondiscriminatory basis pursuant to the Plan, as well
as any additional amount(s), if any, to be awarded, also on a periodic,
nondiscriminatory basis, based on one or more of the following: the number of
committees of the Board on which a Nonemployee Director serves, service of a
Nonemployee Director as the chair of a Committee of the Board, or service of a
Nonemployee Director as Chairman of the Board. Subject to the foregoing, the
Board shall grant such Awards to Nonemployee Directors and any Nonemployee
Chairman of the Board as it shall from time to time determine.
Nonemployee Directors, pursuant to this Article 11 (Nonemployee Director
Awards), may be awarded, or may be permitted to elect to receive, pursuant to
the procedures established by the Board or a committee of the Board, all or any
portion of their annual retainer, committee chair fees or other director fees in
Shares issued pursuant to a Share Award under this Plan. Any Share Award granted
to a Director hereunder, including a Share Award granted in lieu of cash fees,
may be deferred pursuant to the Illinois Tool Works Inc. Amended and Restated
Directors’ Deferred Fee Plan or any successor plan. Deferred Stock Units may be
granted to any Director in connection with any election by the Director to defer
receipt of any Share Award. The number of Deferred Stock Units so granted shall
be equal to the number of Shares subject to the Share Award being deferred, and
shall at all times be fully vested and not subject to forfeiture.
If a Nonemployee Director subsequently becomes an Employee while remaining a
member of the Board, any Award held by such individual at the time of such
commencement of employment will not be affected thereby.
Article 12. Performance Measures


12.1    In General. The performance goals upon which the payment or vesting of
an Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to one or more of the following Performance
Measures:


(a)
Net earnings or net income (before or after taxes);

(b)
Earnings per share;

(c)
Revenue growth (including but not limited to revenue and organic revenue);

(d)
Net operating profit;

(e)
Return measures (including, but not limited to, return on assets, capital,
investment, invested capital, equity, sales, or revenue);

(f)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);




15    

--------------------------------------------------------------------------------




(g)
Earnings before or after taxes, interest, depreciation, and/or amortization;

(h)
Retained earnings;

(i)
Gross or operating margins;

(j)
Productivity ratios;

(k)
Share price (including, but not limited to, growth measures and total
shareholder return);

(l)
Aggregate product price and other product price measures;

(m)
Expense targets;

(n)
Margins;

(o)
Operating efficiency;

(p)
Operating expense ratios;

(q)
Cost management;

(r)
Improved asset management;

(s)
Manufacturing efficiencies;

(t)
System review and improvement;

(u)
Service reliability;

(v)
Increased inventory turns;

(w)
Market share;

(x)
Acquisition or divestiture activity;

(y)
Product development and liability;

(z)
Research and development integration;

(aa)
Management succession planning;

(ab)
Results of customer satisfaction surveys;

(ac)
Diversity;

(ad)
Proprietary protections;

(ae)
Legal effectiveness;

(af)
Handling SEC or environmental issues;

(ag)
Safety record;

(ah)
Working capital targets and change in working capital;

(ai)
Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and



Any Performance Measure(s) may be based on GAAP or non-GAAP calculations and
used to measure the performance of the Company, any Subsidiary, and/or any
Affiliate as a whole or any business unit or division of the Company, any
Subsidiary, and/or any Affiliate or any combination thereof, as the Committee
may deem appropriate, in absolute terms, or: (i) relative to the performance of
one or more comparable companies or a published or special index covering
multiple companies that the Committee, in its sole discretion, deems
appropriate, or (ii) based on changes in the Performance Measure(s) over a
specified period of time, which changes may be measured based on an arithmetic
change over a specified period (e.g., cumulative change or average change), or
percentage change over a specified period (e.g., cumulative percentage change,
average percentage change or compounded percentage change). The Committee also
has the authority to provide for accelerated vesting of any Award based on the
achievement of performance goals pursuant to the Performance Measures specified
in this Article 12 (Performance Measures).
12.2    Evaluation of Performance. The Committee may provide in any Performance
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring



16    

--------------------------------------------------------------------------------




programs, (e) extraordinary items as described in FASB Accounting Standards
Codification 225-20 – Extraordinary and Unusual Items or any successor
accounting standard (unless amended, repealed or rescinded), and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, (g) discontinued operations,
(h) asset impairment and (i) foreign currency gains and losses, provided in each
case that such included or excluded items are objectively determinable by
reference to the Company’s financial statements, notes to the Company’s
financial statements and/or management’s discussion and analysis in the
Company’s financial statements. To the extent such inclusions or exclusions
affect Awards to Covered Employees, they shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.
12.3    Adjustment of Performance-Based Compensation. Except as specifically
provided for pursuant to Section 12.2 (Performance Measures/Evaluation of
Performance), Performance Awards that are intended to qualify as
Performance-Based Compensation may not be adjusted upward. The Committee shall
retain the discretion to adjust such Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.
12.4    Committee Discretion. In addition, in the event that the Committee
determines that it is advisable to grant Awards that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 12.1 (Performance
Measures/In General).
Article 13. Transferability of Awards
13.1    In General. Except as provided in Section 13.2 (Transferability of
Awards/Committee Action) below, during a Participant’s lifetime, his or her
Awards shall be exercisable by or payable to the Participant only, and Awards
shall not be transferable other than (i) by will or by the laws of descent and
distribution, (ii) pursuant to a beneficiary designation that meets the
requirements of Article 16 (Beneficiary Designation), (iii) pursuant to the
terms of a qualified domestic relations order to which the Participant is a
party that meets the requirements of any relevant provisions of the Code, or
(iv) pursuant to a transfer that meets the requirements set forth in Section
13.2 below. No Awards shall be subject, in whole or in part, to attachment,
execution, or levy of any kind; and any purported transfer in violation hereof
shall be null and void.
13.2    Committee Action. The Committee may, in its sole discretion, determine
that notwithstanding Section 13.1 (Transferability of Awards/In General), any
Awards (other than ISOs, SARs, Performance Awards, Restricted Stock Units,
Restricted Stock or cash based Awards) that meet the requirements as set forth
hereinafter may be transferred. Under such rules and procedures as the Committee
may establish, the holder of an Award may transfer such Award to members of the
holder's immediate family (i.e., children, grandchildren and spouse) or to one
or more trusts for the benefit of such family members or to partnerships in
which such family members are the only partners, provided that (i) the
agreement, if any, with respect to such Awards expressly so permits or is
amended by the Committee to so permit, or the Committee approves the transfer,
(ii) the holder does not receive any consideration for such transfer, and (iii)
the holder provides such documentation or information concerning any such
transfer or transferee as the Committee may reasonably request. Any Awards held
by any transferees shall be subject to the same terms and conditions that
applied immediately prior to their transfer.
Article 14. Substitution Awards
Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees or directors of other entities who
become or are to become Employees, whose employer is to



17    

--------------------------------------------------------------------------------




become an Affiliate as the result of a merger or consolidation of the Company or
a Subsidiary with another entity, or the acquisition by the Company of
substantially all the assets of another entity, or the acquisition by the
Company of more than fifty percent (50%) of the issued and outstanding stock or
other equity of another entity as the result of which such other entity will
become a Subsidiary. Any such Awards shall be granted as of or after the
consummation of the transaction that results in the entity becoming an Affiliate
of the Company. The terms and conditions of the substitute Awards so granted may
vary from the terms and conditions set forth in the Plan to such extent as the
Committee or Board at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the award in substitution for which they
are granted.
Article 15. Dividend Equivalents
Any Participant selected by the Committee may be granted Dividend Equivalents
based on the dividends declared on Shares that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee. Notwithstanding the
foregoing, if any Award for which Dividend Equivalents have been granted has its
vesting or grant dependent upon the achievement of one or more Performance
Measures, then the dividend equivalents shall accrue and only be paid to the
extent the Award becomes vested. Under no circumstances may Dividend Equivalents
be granted for any Option or SAR.
Article 16. Beneficiary Designation
Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of such Participant’s death before
he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death shall be paid to or
exercised by the Participant’s executor, administrator, or legal representative.
Article 17. Rights of Participants
17.1    Employment/Service. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries, to terminate any Participant’s employment or service on
the Board at any time or for any reason not prohibited by law, nor confer upon
any Participant any right to continued employment or service as a Director for
any specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 (Administration) and 19 (Amendment,
Modification, Suspension, and Termination), this Plan and the benefits hereunder
may be terminated at any time in the sole and exclusive discretion of the
Committee without giving rise to any liability on the part of the Company, its
Affiliates, and/or its Subsidiaries.
17.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.



18    

--------------------------------------------------------------------------------




17.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the owner of such
Shares.
Article 18. Change in Control
18.1    Accelerated Vesting and Payment.
(a)In General. In the event of a Change in Control, the Committee (as
constituted immediately prior to the Change in Control) shall take such actions
as may be necessary to preserve the intended benefits to Participants of all
outstanding Awards, including the acceleration of Awards that are not deemed to
constitute Alternative Awards in the manner set forth in Section 18.2 (Change in
Control/Alternative Awards). Unless the Committee shall have taken action to
preserve the intended benefits of Awards or deemed Awards to constitute
Alternative Awards, then upon the occurrence of a Change in Control, (i) all
Options and SARs shall become fully vested and exercisable, (ii) the Restriction
Period on all Restricted Stock, Restricted Stock Units, and Other Stock-Based
Awards shall lapse immediately prior to such Change in Control, (iii) Shares
underlying Awards of Restricted Stock Units, and Other Stock-Based Awards shall
be issued to each Participant then holding such Award immediately prior to such
Change in Control or, at the discretion of the Committee (as constituted
immediately prior to the Change in Control), (iv) each such Option, SAR,
Restricted Stock Unit, and/or Other Stock-Based Award shall be canceled in
exchange for an amount equal to the product of (A)(i) in the case of Options and
SARs, the excess, if any, of the Change in Control Price over the Option Price
or Grant Price for such Award, and (ii) in the case of other such Awards, the
Change in Control Price, multiplied by (B) the aggregate number of Shares
covered by such Award, less any amount per Award to be paid by the Participant
or by which the amount ultimately to be paid to the Participant is reduced.
(b)Performance Shares, Performance Share Units and Performance Units. Unless the
Committee otherwise determines at the time of grant of Performance Shares,
Performance Share Units or Performance Units, in the event of a Change in
Control: (A) any Performance Period in progress at the time of the Change in
Control for which Performance Shares, Performance Share Units, or Performance
Units are outstanding shall end effective upon the occurrence of such Change in
Control, (B) all such Awards shall fully vest and the Performance Measure for
such Awards shall be deemed achieved at the greater of the applicable target
level or the actual level of achievement as determined by the Committee not
later than the date on which the Change in Control occurs, taking into account
performance through the latest date preceding the Change in Control as to which
performance can, as a practical matter, be determined, and (C) payment of any
such Performance Award shall be made pro rata, based on the number of days
during the applicable Performance Period before the occurrence of the Change in
Control.
(c)Timing of Payments. Payment of any amounts calculated in accordance with
Sections 18.1(a) (Change in Control/In General) and (b) (Performance Shares,
Performance Share Units, and Performance Units) shall be made in cash or, if
determined by the Committee (as constituted immediately prior to the Change in
Control), in shares of the common stock of the New Employer having an aggregate
fair market value equal to such amount and shall be payable in full, as soon as
reasonably practicable, but in no event later than 30 days, following the Change
in Control. For purposes hereof, the fair market value of one share of common
stock of the New Employer shall be determined by the Committee (as constituted
immediately prior to the consummation of the transaction constituting the Change
in Control), in good faith.
(d)Section 409A. Notwithstanding any provision of this Plan to the contrary, to
the extent an Award shall be deemed to be vested or restrictions lapse, expire
or terminate upon the occurrence of a Change in Control



19    

--------------------------------------------------------------------------------




and such Change in Control does not constitute a “change in the ownership or
effective control” or a “change in the ownership or a substantial portion of the
assets” of the Corporation within the meaning of Code Section 409A(a)(2)(A)(v),
then even though such Award may be deemed to be vested or restrictions lapse,
expire or terminate upon the occurrence of the Change in Control or any other
provision of this Plan, payment will be made, to the extent necessary to comply
with the provisions of Code Section 409A, to the Participant on the earliest of:
(i) the Participant’s “separation from service” with the Corporation (determined
in accordance with Code Section 409A); provided, however, that if the
Participant is a “specified employee” (within the meaning of Code Section 409A),
the payment date shall be the date that is six (6) months after the date of the
Participant’s separation from service with the Employer (except that during such
6 month period the Participant may receive total payments from the Company that
do not exceed the amount specified in Treas. Reg. Section 1.409A-1(b)(9)(iii)(A)
), (ii) the date payment otherwise would have been made in the absence of any
provisions in this Plan to the contrary (provided such date is permissible under
Code Section 409A), or (iii) the Participant’s death.
18.2    Alternative Awards. Notwithstanding Section 18.1 (Change in
Control/Accelerated Vesting and Payment), no cancellation, termination,
acceleration of exercisability or vesting, lapse of any Restriction Period or
settlement or other payment shall occur with respect to any outstanding Award,
if the Committee (as constituted immediately prior to the consummation of the
transaction constituting the Change in Control) reasonably determines, in good
faith, prior to the Change in Control that such outstanding Awards shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted Award being hereinafter referred to as an “Alternative Award”) by
the New Employer, provided that any Alternative Award must:
(i)
be based on shares of common stock that are traded on an established U.S.
securities market;

(ii)
provide the Participant (or each Participant in a class of Participants) with
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions applicable under such Award, including, but not limited to,
an identical or better exercise or vesting schedule and identical or better
timing and methods of payment;

(iii)
have substantially equivalent economic value to such Award (determined at the
time of the Change in Control); and

(iv)
have terms and conditions which provide that in the event that the Participant
suffers an Involuntary Termination of employment within two years following the
Change in Control, any conditions on the Participant’s rights under, or any
restrictions on transfer or exercisability applicable to, each such Award held
by such Participant shall be waived or shall lapse, as the case may be.

18.3    Excise Tax Limit. In the event that the vesting of Awards together with
all other payments and the value of any benefits received or to be received by a
Participant (the “Total Payments”) would result in all or a portion of such
Total Payments being subject to the excise tax under Section 4999 of the Code
(the “Excise Tax”), then the Participant’s Total Payments shall be either (i)
the full amount of such payments and benefits or (ii) such lesser amount that
would result in no portion of the Total Payments being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable Federal, state, and local employment taxes, income taxes
and the Excise Tax, results in the receipt by the Participant, on an after-tax
basis, of the greatest amount of payments and benefits notwithstanding that all
or some portion of such payments and benefits may be taxable under Section 4999
of the Code. Solely to the extent that the Participant is better off on an
after-tax basis as a result of the reduction of Total Payments, such payments
and benefits shall be reduced or eliminated, as determined by the Company, in
the following order: (i) any cash payments, (ii) any taxable benefits, (iii) any
nontaxable benefits, and (iv) any vesting or accelerated delivery of equity
awards in each case in reverse order



20    

--------------------------------------------------------------------------------




beginning with the payments or benefits that are to be paid the farthest in time
from the date that triggers the applicable Excise Tax.
Article 19. Amendment, Modification, Suspension, and Termination


19.1    Amendment, Modification, Suspension, and Termination. Subject to
Sections 19.3 (Amendment, Modification, Suspension, and Termination/Awards
Previously Granted) and 19.5 (Repricing Prohibition), the Committee may, at
any time and from time to time, alter, amend, modify, suspend, or terminate this
Plan and/or any Award Agreement in whole or in part; provided, however, that no
material amendment of this Plan shall be made without shareholder approval if
shareholder approval is required by law, regulation, or stock exchange rule.


19.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (other than those described in Section 4.3 (Shares Subject
to this Plan and Maximum Awards/Adjustments in Authorized Shares) hereof),
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
19.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 19.4 (Amendment, Modification,
Suspension, and Termination/Amendment to Conform to Law)), no termination,
amendment, suspension, or modification of this Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under this
Plan, without the written consent of the Participant holding such Award.
19.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 19.4
(Amendment, Modification, Suspension, and Termination/Amendments to Conform to
Law) to any Award granted under the Plan without further consideration or
action.
19.5    Repricing Prohibition. Except to the extent (i) approved in advance by
holders of a majority of the Shares of the Company entitled to vote generally in
the election of Directors or (ii) provided in Section 4.3 (Shares Subject to
this Plan and Maximum Awards/Adjustments in Authorized Shares), the Committee
shall not have the power or authority to reduce, whether through amendment or
otherwise, the Option Price or the Grant Price of any outstanding Option or SAR
or to grant any new Award, or make any cash payment, in substitution for or upon
the cancellation of Options or SARs previously granted.
Article 20. Withholding
20.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
determined by the Company necessary to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event



21    

--------------------------------------------------------------------------------




arising as a result of this Plan; provided, however, that to the extent a
withholding rate is elected by the Participant that results in an amount higher
than the amount determined necessary by the Company, and the Company determines
that withholding at the higher amount would not result in adverse accounting
consequences to the Company, the Company may deduct or withhold the higher
amount.
20.2    Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to an amount determined by the Company to be
necessary to satisfy the statutory tax that could be imposed on the transaction;
provided, however, that to the extent a withholding rate is elected by the
Participant that results in an amount higher than the amount determined
necessary by the Company, and the Company determines that withholding at the
higher amount would not result in adverse accounting consequences to the
Company, the Company may allow withholding of the higher amount. All such
elections shall be irrevocable, made in writing, and signed by the Participant,
and shall be subject to any restrictions or limitations that the Committee, in
its sole discretion, deems appropriate.
Article 21. Successors
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 22. General Provisions
22.1    Forfeiture Events.
(a)The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment for cause, violation of material Company,
Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.
(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 and is found to have engaged in misconduct in
connection with such restatement, the Participant shall reimburse the Company
the amount of any payment in settlement of an Award earned or accrued during the
twelve (12) month period following the first public issuance or filing with the
United States Securities and Exchange Commission (whichever just occurred) of
the financial document embodying such financial reporting requirement.
(c)Awards granted under this Plan shall also be subject to the Company’s
Compensation Recovery Policy or similar policy as in effect from time to time.



22    

--------------------------------------------------------------------------------




22.2    Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
22.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the singular shall
include the plural, and the plural shall include the singular.
22.4    Severability. In the event that any one or more of the provisions of
this Plan shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. If, in the opinion of any court of
competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.
22.5    Compliance with Legal and Exchange Requirements. The Plan, the granting
and exercising of Awards thereunder, and any obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Shares are listed. The Company, in its discretion, may postpone the granting and
exercising of Awards, the issuance or delivery of Shares under any Award or any
other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Shares or other required action under any federal or state
law, rule, or regulation and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules, and regulations. The Company shall not be obligated by virtue of
any provision of the Plan to recognize the exercise of any Award or to otherwise
sell or issue Shares in violation of any such laws, rules, or regulations, and
any postponement of the exercise or settlement of any Award under this provision
shall not extend the term of such Awards. Neither the Company nor its directors
or officers shall have any obligation or liability to a Participant with respect
to any Award (or Shares issuable thereunder) that shall lapse because of such
postponement.
22.6    No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.
22.7    Deferrals. The Committee may postpone the exercising of Awards, the
issuance or delivery of Shares under any Award or any action permitted under the
Plan to prevent the Company or any Subsidiary from being denied a Federal income
tax deduction with respect to any Award other than an ISO, in accordance with
Treas. Reg. 1.409A-1(b)(4)(ii). In such case, payment of such deferred amounts
must be made as soon as reasonably practicable following the first date on which
the Company, Subsidiary and/or Affiliate anticipates or reasonably should
anticipate that, if the payment were made on such date, the Company’s,
Affiliate’s and/or Subsidiary’s deduction with respect to such payment would no
longer be restricted due to the application of Code Section 162(m).
22.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
22.9    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its



23    

--------------------------------------------------------------------------------




Subsidiaries operate or have Employees or Third Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:
(a)
Determine which Affiliates and Subsidiaries shall be covered by this Plan;

(b)
Determine which Employees or Directors outside the United States are eligible to
participate in this Plan;

(c)
Modify the terms and conditions of any Award granted to Employees, Directors,
and/or Third Party Service Providers outside the United States to comply with
applicable foreign laws;

(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 25.9 (General Provisions/Employees Based Outside of the United States)
by the Committee shall be attached to this Plan document as appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
22.10    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be accomplished on an uncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.
22.11    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
22.12    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
22.13    No Impact on Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.
22.14    Compliance with Code Section 409A.



24    

--------------------------------------------------------------------------------




(a)    In General. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Code Section 409A. Where
reasonably possible and practicable, the Plan shall be administered in a manner
to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to such Section 409A. Notwithstanding the foregoing,
neither the Company nor the Committee shall have any liability to any person in
the event such Section 409A applies to any such Award in a manner that results
in adverse tax consequences for the Participant or any of the Participant’s
beneficiaries or transferees. (b)    Applicable Requirements. To the extent any
of the Awards granted under this Plan are deemed “deferred compensation” and
hence subject to Code Section 409A, the following rules shall apply to such
Awards:
(i)    Timing of Payments. Payment(s) of compensation that is subject to Code
Section 409A shall only be made upon an event or at a time set forth in Treas.
Reg. 1.409A-3, i.e., the Participant’s separation from service, the
Participant’s becoming disabled, the Participant’s death, at a time or a fixed
schedule specified in the Plan or an Award Agreement, a change in the ownership
or effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation, or the occurrence of an unforeseeable
emergency.
(ii)    Certain Delayed Payments. Notwithstanding the foregoing, to the extent
an amount was intended to be paid such that it would have qualified as a
short-term deferral under Code Section 409A and the applicable regulations, then
such payment is or could be delayed if the requirements of Treas. Reg.
1.409A-1(b)(4)(ii) are met.
(iii)    Acceleration of Payment. Any payment made under this Plan to which Code
Section 409A applies may not be accelerated, except in accordance with Treas.
Reg. 1.409A-3(j)(4), i.e., upon a Participant’s separation from service, the
Participant becomes disabled, the Participant’s death, a change of ownership or
effective control, or in the ownership of a substantial portion of the assets,
or upon an unforeseeable emergency (all as detailed in Treas. Reg. 1.409A-3(a)).
(iv)    Series of Payments. Any payment made pursuant to any Award shall be
considered a separate payment and not one of a series of payments for purposes
of Code Section 409A.
22.15    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
22.16    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
22.17    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan,
and shall not be employed in the construction of this Plan.
22.18    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Illinois, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of



25    

--------------------------------------------------------------------------------




the federal or state courts of Illinois, to resolve any and all issues that may
arise out of or relate to this Plan or any related Award Agreement.
22.19    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a web site maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements) and (ii) permit Participants to
electronically execute applicable Plan documents (including, but not limited to,
Award Agreements) in a manner prescribed by the Committee.
22.20    No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, its Affiliates and
Subsidiaries, the Board and the Committee neither represent nor warrant the tax
treatment under any federal, state, local or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.





26    